Citation Nr: 0812233	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
September 26, 2003, a rating in excess of 20 percent from 
September 26, 2003, to January 23, 2006, and a rating in 
excess of 30 percent, effective January 23, 2006, for a 
cervical spine disability.  

2.  Entitlement to a total disability rating for individual 
unemployment (TDIU) prior to January 23, 2006.  

3.  Entitlement to service connection for Reiter's Syndrome.  

4.  Entitlement to service connection for a right hand 
disorder, to include as secondary to Reiter's Syndrome.  

5.  Entitlement to service connection for a left hand 
disorder, to include as secondary to Reiter's Syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to May 
1993, with two years prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The issues of service connection for Reiter's Syndrome and 
bilateral hand disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 2, 2005, the veteran's cervical spine 
disability is manifested by moderate limitation of motion, 
without "incapacitating episodes," severe intervertebral 
disc syndrome, ankylosis, or objective neurological 
abnormalities.  

2.  Effective February 2, 2005, the veteran's cervical spine 
disability is manifested by severe limitation of motion, but 
no ankylosis, severe intervertebral disc syndrome, 
"incapacitating episodes," or objective neurological 
abnormalities.  

3.  Prior to February 2, 2005, the veteran has a combined 
rating of less than 70 percent, and the evidence does not 
indicate that service-connected disabilities rendered the 
veteran unfit for gainful employment.  

4.  Effective February 2, 2005, the veteran had a combined 
rating of 70 percent and, the evidence suggests that the 
service-connected disabilities are of such nature and 
severity as to prevent him from obtaining and retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to February 2, 2005, the criteria for a 20 percent 
rating, but no higher, and effective February 2, 2005, the 
criteria for a 30 percent rating, but no higher, for the 
cervical spine disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293 5235 to 5243 (2002, 
2003, 2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  From February 2, 2005, forward, the criteria for TDIU 
have been met, but prior to February 2, 2005, the criteria 
for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

For an increased compensation claim, 38 U.S.C.A. §  5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In September 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his claims of increased rating and TDIU.  Although the 
September 2004 notice letter postdated the initial 
adjudication, no prejudice resulted as the claims were 
subsequently readjudicated.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
Board notes that notice regarding effective dates was 
attached to a May 2006 SSOC.  Any error in timeliness of this 
notice is harmless error, as further delaying the resolution 
of the claims adjudicated herein it is outweighed by the 
benefits granted by this decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 

The specific rating criteria for evaluating the cervical 
spine disability and how (based on what symptomatology) each 
rating percentage is assigned were provided to the veteran in 
the August 2005 Statement of the Case.  Although the veteran 
was not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the veteran was able to effectively participate 
extensively in the appeals process, and the veteran had ample 
time to submit evidence.  The evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to the claims of increased rating and 
TDIU, such as obtaining medical records, providing a personal 
hearing, and providing VA examinations.  Consequently, the 
Board finds that the duty to notify and assist has been 
satisfied.  




Cervical Spine Disability 

For historical purposes, it is noted that service connection 
was established for residuals of traumatic injury to cervical 
spine with left shoulder pain and weakness by the RO in a 
November 1994 decision, based on evidence of in-service 
injury and treatment for radicular left shoulder pain, and a 
10 percent disability evaluation was assigned based on a 
review of the relevant contemporaneous evidence of record.  
The service connected disability was later recharacterized as 
residuals of traumatic injury to cervical spine with disc 
narrowing C4-C5 based on competent medical findings that the 
bilateral arm weakness and shoulder pain were not related to 
the cervical spine disability.  See, e.g., June 1998 
Tannenbaum record; March 2005 VA examination record.  The 
Board notes that the RO also has denied service connection 
for bilateral hand numbness and pain secondary to the 
cervical spine disability; consequently, the symptomatology 
associated with the bilateral hand disorder will not be 
discussed in this decision.  

In September 1999, the veteran filed a claim for a rating in 
excess of 10 percent for his cervical spine disability.  
Effective September 23, 2003, the RO increased the rating for 
the veteran's cervical spine disability to 20 percent, and 
effective January 23, 2006, the RO increased the rating to 30 
percent.

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome (IDS) were amended 
(effective September 23, 2002) and the criteria for 
evaluating general diseases and injuries of the spine were 
amended (effective September 26, 2003).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's degenerative disc 
disease of the cervical spine is warranted.  VA's Office of 
General Counsel (OGC) has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively, although the OGC, in VAOPGCPREC 7-2003 seems 
to indicate (this opinion is not entirely clear) that VA is 
no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.

A March 2000 VA examination record reports the veteran's 
history of intermittent posterior cervical pain with frequent 
radiation to the left shoulder.  The examiner noted that 
there was mild diffuse tenderness of the cervical spine with 
no crepitus or paraspinal spasm.  Range of motion showed 
forward flexion to 25 degrees, extension to 25 degrees, 
bilateral lateral flexion to 40 degrees, and bilateral 
rotation to 50 degrees.  There was no objective evidence of 
pain on motion.  Neurological testing, including sensation, 
motor function, and deep tendon reflexes, was normal.  The 
veteran was diagnosed with chronic strain of the cervical 
spine.  

A February 2001 VA spine examination reports the veteran's 
history of severe neck pain that radiated down the left arm 
and across the left chest.  Range of motion was 30 degrees 
flexion, 20 degrees extension, 30 degrees lateral flexion 
bilaterally, and 30 degrees bilateral rotation.  There was 
grinding on rotation, and the examiner noted that the veteran 
complained of pain at the base of the neck when he went 
"through these maneuvers."  

A February 2001 VA peripheral nerves examination record 
reports that sternocleidomastoid and trapezius were strong 
and equal; the extremities had 5/5 strength throughout; there 
was no genuine weakness of the hands on examination; 
sensations were normal throughout; and reflexes were 2+ and 
equal.  There was a "give-way weakness."  The examiner 
diagnosed the veteran with degenerative disc disease, though 
the Board notes that the diagnosis was solely based on the 
veteran's history of a past diagnosis.  (The record notes 
that the claims file was not available, and no tests were 
ordered).  

An August 2002 VA treatment record reports that the veteran 
had no arm weakness or numbness, and he had 4/5 strength in 
the biceps, deltoid, and hand grip.  The record notes that 
the veteran was neurologically intact.  

A March 2004 VA examination record notes the veteran's 
history of constant pain that was aggravated by movement and 
that radiated down the left shoulder and arm to the fingers.  
The veteran also reported having constant stiffness and 
"more severe pain approximately [two] times weekly" which 
last approximately two hours per episode and which require 
him to sit down and rest.  There was no incapacitation.  
Physical examination revealed no spasm, paravertebral 
tenderness, or sensory loss to pinprick or fine touch.  Range 
of motion testing indicated that the veteran had flexion to 
30 degrees, extension to 20 degrees, right rotation to 50 
degrees, left rotation to 30 degrees, and lateral flexion to 
15 degrees bilaterally.  The veteran reported pain with all 
range of motion.  There was no additional loss of range of 
motion due to pain, weakness, fatigue, or lack of endurance 
after repetitive use.  The examiner noted that upper 
extremity strength was difficult to evaluate because the 
veteran would not comply secondary to pain in the neck.  The 
veteran was diagnosed with chronic cervical pain, and the 
examiner opined that the veteran's bilateral shoulder pain 
was not related to his cervical spine condition.  

A February 2, 2005, private computerized spinal range of 
motion examination record reports that flexion was to 19 
degrees, extension to 4 degrees, left lateral flexion to 10 
degrees, right lateral flexion to 6 degrees, right rotation 
to 19 degrees, and left rotation to 11 degrees. 

An April 2005 private magnetic resonance imaging (MRI) record 
reports impressions of straightened cervical lordosis 
suggesting muscle spasm or sprain, disc bulges, central disc 
protrusion at C5-6, and left foraminal narrowing.  

A January 2006 VA examination record reports the veteran's 
history of chronic neck stiffness and pain, and he reported 
that the pain radiated down both arms, worse in the left arm.  
The veteran denied having flare-ups.  The examiner stated 
that the veteran did not have incapacitating episodes.  
Physical examination indicated tenderness in the cervical 
spine area, and range of motion was reported as forward 
flexion to 10 degrees, extension to 10 degrees, lateral 
flexion to 15 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  The examiner noted that the veteran had pain at 
the final degree with no additional loss of motion after 
repetition due to pain, fatigue, weakness, or lack of 
endurance.  Neurological evaluation indicated the veteran's 
history of decreased sensation to touch and pinprick in the 
upper extremities bilaterally.  There were no other focal 
neurological abnormalities or muscle atrophy.  The veteran 
was assessed with residuals of traumatic injury to the 
cervical spine with disc narrowing C4-C5 with degenerative 
disc disease.  The examiner also reported that the veteran's 
complaints of radiating pain were as likely as not secondary 
to radiculopathy from the cervical spine disability.  

In January 2006, the veteran testified at a personal hearing 
on the current severity of his cervical spine disability.  
The veteran testified that he is "totally [incapacitated] 
four to five days out of a week."  He stated that he cannot 
do anything except sit on a couch; walking, getting up, and 
lifting are "absolutely excruciating."  He estimated that 
he was incapacitated approximately 26 days a month.  He 
reported that he received a cortisone shot during the period, 
but otherwise, the veteran did not report any doctor's 
treatments during these "episodes".  

An October 2006 VA treatment record reports the veteran's 
history of neck pain, estimated as 3/10 to 5/10, with 
stiffness.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The "old" rating criteria for the spine provided a 20 
percent rating for "moderate" limitation of motion and a 30 
percent rating for "severe" limitation of motion.  When 
determining the proper rating percentage under DC 5290, 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movements must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); 38 C.F.R. § 4.40.  38 C.F.R. § 4.45.  

Based on the range of motion findings reported in the March 
2000 and February 2001 VA examinations (and the current 
regulations' interpretation of "normal" range of motion as 
45 degrees extension, forward flexion, and unilateral flexion 
and 80 degrees unilateral rotation) and the February 2001 
examiner's finding that there was pain on motion, the Board 
finds that the veteran's cervical spine disability warrants a 
20 percent rating under DC 5290 prior to September 26, 2003.  
Additionally, based on the objective evidence of more severe 
symptoms reported by the February 2005 record, the Board 
finds that a 30 percent rating, but no higher, is warranted 
effective February 2, 2005, the date of the private treatment 
record.  


Effective February 2, 2005

Effective February 2, 2005, the Board finds that a 30 percent 
rating is warranted for the veteran's cervical spine 
disability under DC 5290 for "severe" limitation of motion 
based on the range of motion reported by the February 2005 
private treatment record.  The Board finds that the evidence 
does not warrant a rating in excess of 30 percent, however.  

The "new" and "old" regulations provide ratings in excess 
of 30 percent for unfavorable ankylosis of the entire 
cervical spine.  See 38 C.F.R. § 4.71a Diagnostic Code 5287, 
5237 (2002 and 2007, respectively).  The medical evidence 
does not include any findings of ankylosis; consequently, a 
higher rating is not warranted under these diagnostic codes.  

An increased rating is not available by combining separate 
ratings for limitation of motion and objective neurological 
abnormalities under the "new" General Rating Formula of the 
Spine.  See Note (1).  Although the evidence indicates 
findings of radiculopathy and diminished sensation, the 
evidence does not indicate that the veteran has associated 
objective neurological abnormalities, such as bladder 
impairment, motor loss, or a reflex deficit which would 
warrant a compensable, separate rating.  Id.

Finally, a higher rating is not available by rating the 
cervical spine disability under the rating criteria for IDS.  
The "new" IDS rating criteria provide a 40 percent rating 
for IDS with incapacitating episodes, defined as an episode 
requiring physician-prescribed bed rest and medical 
treatment, having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5243 (2007).  
Although the veteran testified that he is incapacitated 
approximately 26 days a month, the record includes no medical 
certificates of doctor-prescribed bedrest.  Additionally, the 
evidence, to include the veteran's testimony, does not 
indicate that the veteran has received treatment during the 
reported incapacitations.  Consequently, a higher rating is 
not warranted under the "new" criteria for IDS.  

The "old" DC 5293 provides a 40 percent rating for severe 
IDS with recurring attacks with intermittent relief.  
Although the veteran's testimony indicates his opinion that 
his cervical spine disability results in little intermittent 
relief and the evidence includes findings of possible muscle 
spasm and radiculopathy, the competent medical evidence does 
not indicate that the veteran's IDS symptomatology 
approximates "severe" IDS.  The evidence indicates that the 
veteran had no muscle atrophy and no focal neurological 
abnormalities other than decreased sensation, and 
examinations indicate negative findings as to demonstrable 
spasm.  Additionally, the contemporaneous treatment records, 
such as the October 2006 VA treatment record, do not 
corroborate the veteran's testimony that he is 
"incapacitated" 26 days out of a month.  Based on the 
foregoing medical findings, the Board finds that the evidence 
does not approximate "severe" IDS.  


Prior to February 2, 2005

The evidence of record prior to February 2, 2005, warrants a 
20 percent rating, but no higher, for limitation of motion.  
As stated above, the "old" DC 5290 provides a higher rating 
for "severe" limitation of motion.  Although the evidence 
includes findings that range of motion is limited by pain, 
the veteran's range of motion is sufficiently significant, 
even after consideration of pain, as to more nearly 
approximate "moderate" limitation of motion rating, rather 
than "severe" limitation of motion rating.  Consequently, a 
higher rating is not warranted under the "old" DC 5290.  A 
higher rating is also not warranted under the "old" DC 5287 
as the record reports no findings of ankylosis. 

Additionally, a higher rating is not warranted under the 
"new" rating criteria for the spine, which provides ratings 
in excess of 20 percent for limitation of forward flexion of 
the cervical spine to less than 15 degrees or ankylosis.  The 
veteran is not entitled to an increased rating under the new 
general rating formula (DC 5237) as he can flex his cervical 
spine beyond 15 degrees (even when considering pain) and is 
not noted to have ankylosis.  An increased rating is also not 
available by combining separate ratings for limitation of 
motion and objective neurological abnormalities, as provided 
by the General Rating Formula of the Spine, Note (1).  The 
treatment records do not report any definite, objective 
findings of radiculopathy (only "history of cervical 
radiculopathy"); neurological exams were normal in March 
2000, February 2001, and August 2002; and the March 2004 
examination record reports that the veteran had no sensory 
loss or spasm.  The records report no medical diagnosis of 
any objective neurological abnormality associated with the 
cervical spine disability which may be separately evaluated 
so as to increase the overall evaluation of the veteran's 
service-connected cervical spine disorder.  

Finally, a higher rating is also not warranted by rating the 
veteran under the "old" or "new" rating criteria for 
intervertebral disc syndrome (IDS).  The "old" (pre- 
September 23, 2002) IDS rating criteria provide a 40 percent 
rating for "severe" IDS with recurring attacks and 
intermittent relief.  The "new" IDS rating criteria provide 
a 40 percent rating for IDS with incapacitating episodes, 
defined as an episode requiring physician-prescribed bed 
rest, having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5243 (2007).  
Initially the Board notes that a higher rating is not 
warranted under the "new" IDS rating criteria as the 
evidence includes no evidence or history of "incapacitating 
episodes."  A higher rating is also not warranted under the 
"old" IDS rating criteria.  Although the records report the 
veteran's history of chronic pain with radiation down the 
left side and flare-ups twice a week, and the March 2005 VA 
examination record reports that upper extremity strength 
could not be tested, the VA examinations consistently report 
no findings of spasm, sensory loss, or abnormal deep tendon 
reflexes, and the March 2000 and February 2001 VA 
examinations report that the neurological exam was normal, 
with no evidence of muscle atrophy, or motor function or 
reflex deficits.  Additionally, the record includes no 
assessments of "severe" cervical radiculopathy or IDS.  
Based on the foregoing, the Board finds that the evidence 
does not most nearly approximate "severe" IDS during this 
period.  

In sum, the Board finds that a 20 percent rating, but no 
higher, is warranted prior to February 2, 2005, and a 30 
percent rating, but no higher, is warranted effective 
February 2, 2005, based on the objective evidence of a 
worsening of symptomatology received on that date.  


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The veteran applied for TDIU in September 1999.  The Board 
notes that the veteran has provided conflicting histories as 
to when he was last gainfully employed.  At his personal 
hearing, the veteran testified that he last worked full-time 
in 1995.  See also October 2004 TDIU application form (last 
worked full-time in 1994).  The September 1999 TDIU 
application reports that the veteran was then working 35 
hours a week, with a monthly income of $2800 gross and a 
yearly income of approximately $30,000, however, and an 
October 2001 employer statement indicates that the veteran 
last worked for the company in December 1999.  See September 
1999 TDIU application; October 2001 request for employment 
information (veteran last worked at Supervalu December 11, 
1999).  See also November 1999 private treatment record 
(veteran reported that was "planning to leave his job").  
The Board finds the latter evidence more credible and accepts 
December 11, 1999, as the date the veteran stopped being 
gainfully employed.  (The Board notes that subsequent medical 
records report the veteran's history of last working in 2001.  
For the sake of this decision, however, the Board will accept 
December 11, 1999 as the date of unemployment for TDIU 
purposes).


Prior to February 2, 2005

The records indicate that prior to June 24, 2004, the veteran 
has a combined rating of 50 percent for his cervical spine 
disability, lumbar spine disability, and kidney stones, and 
effective June 24, 2004, the veteran has a combined rating of 
60 percent for his cervical spine disability, lumbar spine 
disability, kidney stones and irritable bowel syndrome.  
Because the veteran's combined rating never reached 70 
percent, TDIU is only available if the veteran has been 
rendered unemployable solely due to the service-connected 
disability regardless of the total rating percentage 
currently assigned.  In other words, TDIU is only available 
if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A January 2000 private treatment record reports the 
examiner's findings of bilateral ankle edema, "history of 
lumbar disc disease, cervical radiculopathy, severe brachial 
plexus neuropathy," multiple traumas, and "suspect right 
sciatic neuropathy secondary to compression of the nerve when 
sitting."  See Pats record.  The record indicates that the 
veteran "report[ed] that he cannot work," and the examiner 
noted that he "certainly agrees with" this opinion.  

A February 2001 unemployment benefits claim also reports a 
physician's opinion that the veteran was unable to work from 
February 2001 to June 2001 due to lower back and left 
shoulder pain and stiffness.  See February 2001 Isaac record.  

A March 2005 VA examination record reports the veteran's 
history of being unable to "stand for long periods of 
time," drive, or turn his neck secondary to the service-
connected spine disabilities.  The record also reports the 
veteran's history of occupational impairments, including 
inability to write, inability to lift objects overhead, and 
inability to stand or walk, due to the non-service connected 
right knee, right ankle, bilateral hand, bilateral shoulder, 
and bilateral arm disorders.  

The evidence does not indicate that an extraschedular rating 
is warranted.  While the service-connected disabilities cause 
some economic inadaptability, this is taken into account in 
the evaluation assigned, and the evidence of record includes 
no findings of unemployability due solely to the service 
connected disabilities.  Although the record suggests that 
the veteran has not worked since 1999, there is no evidence 
that the veteran's lack of employment is due to his service-
connected spine disabilities and kidney stone rather than one 
of his non-service connected disabilities, which include 
degenerative joint disease of multiple joints.  The evidence 
of record does not include evidence that would take the 
veteran's case outside the norm.  In view of the above, the 
Board finds that referring the claim to the Director of 
Compensation for extra-schedular consideration (as directed 
by 38 C.F.R. § 4.16(b)) is not warranted for the time period 
prior to February 2, 2005.


Effective February 2, 2005

Based on the Board's decision above which grants a staged 
increase for cervical spine disability, the veteran has a 
combined rating of 70 percent, effective February 2, 2005; 
consequently, he meets the schedular threshold for 
determining entitlement to a TDIU rating.  The only question 
remaining is whether there is evidence that the veteran is 
unable to secure substantially gainful occupation as the 
result of this disability.  

Medical records during this period indicate that the 
veteran's service connected disabilities include a history of 
kidney stones, severe limitation of motion of the lumbar and 
cervical spines with associated radiculopathies, and 
irritable bowel syndrome with daily episodes of diarrhea and 
episodes of constipation.  Although the evidence does not 
include any competent medical opinions stating that these 
disabilities, rather than non-service connected disabilities, 
render the veteran unable to obtain or maintain gainful 
employment, the Board finds that based on the veteran's 
history of unemployment and the severity of his service-
connected disabilities, and giving the benefit of the doubt 
to the veteran, TDIU is warranted effective February 2, 2005.  





ORDER

A 30 percent rating, but no higher, is granted for the 
cervical spine disability from February 2, 2005, forward; and 
a rating of 20 percent, but no higher, is granted prior to 
February 2, 2005.

TDIU is granted from February 2, 2005, forward, but denied 
prior to February 2, 2005.  


REMAND

Initially the Board notes that the service medical records 
from the veteran's entire period of service have not been 
obtained.  Administrative records associated with the claims 
file indicate that the RO requested the service medical 
records on numerous occasions.  Responses from the National 
Personnel Records Center (NPRC) indicate that there were "no 
records at Code 13" and that future requests should be made 
at Code 11.  Although the record indicates that the RO 
requested the service medical records via Code 11 in June 
2004, no response was received from the NPRC.  The Board 
finds that another request should be made.

Further development is needed on the claim of service 
connection for Reiter's Syndrome.  The veteran has contended 
that he had conjunctivitis and diarrhea from food poisoning 
or Shigella while stationed in Saudi Arabia and that he 
believes these conditions were really the initial symptoms of 
his Reiter's Syndrome.  Service medical records report 
histories of dizziness, nausea, vomiting, diarrhea, and 
bloody stools while stationed in Saudi Arabia, and arm and 
leg pain.  

The evidence of record indicates that the veteran was 
diagnosed with gouty arthritis in May 2001, and subsequent 
treatment records report assessments of "reactive arthritis 
vs. arthropathy related to irritable bowel disorder."  See 
May 2001 and June and July 2004 VA treatment records.  A 
January 2006 VA examiner opined that it was as likely as not 
that the veteran had Reiter's syndrome based, at least on 
part, on the veteran's history of a positive test result for 
HLAB 27.  The examiner did not state any findings as to 
whether the Reiter's syndrome was related to service.  The 
record also includes a VA rheumatologist's opinion that, 
based on the veteran's history and review of the military 
medial records, the veteran "may have reactive arthritis 
associated with the bloody diarrhea (Shigella?)."  See June 
2004 VA treatment record.  

The Board notes that the VA rheumatologist's opinion is too 
speculative to warrant a grant of service connection.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  Based on the VA rheumatologist's opinion, the 
evidence of in-service diarrhea, nausea, dizziness, and pain, 
and the lack of a prior opinion on the matter, however, the 
Board finds that an opinion is needed to determine whether 
reactive arthritis was incurred in service.  See 38 U.S.C.A. 
§ 5103A(d).  

Further development is also needed on the claims of service 
connection for a bilateral hand disorder.  The evidence of 
record includes a finding that the veteran's reported hand 
numbness that "may be caused by degenerative joint disease 
and radiculopathy."  See June 2004 VA treatment record.  
Additionally, the record reports a VA examiner's finding that 
the veteran had degenerative joint disease of the hands and 
that the degenerative joint disease was as likely as not 
secondary to his Reiter's Disease.  See January 2006 VA 
examination record.  The Board finds that a VA opinion should 
be obtained to determine the nature of the bilateral hand 
disorder and whether it is related to the cervical spine 
disorder, or, if service connected on remand, the reactive 
arthritis.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should request the veteran's 
service medical records from the entire 
period of service via Code 11.  If the 
records cannot be located, this fact 
should be noted in the record.  

2.  The AMC should return the claims 
folder to the examiner who conducted the 
January 2006 VA examination (or, if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the reviewer 
should provide an opinion as to whether 
it is at least as likely as not (i.e., to 
at least a 50 percent degree of 
probability) that the veteran's reactive 
arthritis was incurred in service or is 
otherwise causally related to service.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

3.  The AMC should schedule the veteran 
for a VA examination, conducted by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
bilateral hand disorder.  For any 
disorder diagnosed, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred in or is otherwise causally 
related to service or a service connected 
disability.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


